Citation Nr: 1044609	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of polycystic renal disease, currently 
noncompensable.

2.  Entitlement to service connection for a disability manifested 
by mid-systolic to early-systolic click.

3.  Entitlement to service connection for a disability manifested 
by diffuse joint pain.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for sleep impairment, 
claimed as secondary to depression.

6.  Entitlement to service connection for chronic pain and 
fatigue, claimed as secondary to depression and sleep impairment.

7.  Entitlement to service connection for decreased appetite, 
claimed as secondary to depression.

8.  Entitlement to service connection for weight loss, claimed as 
secondary to depression and decreased appetite.

9.  Entitlement to service connection for headaches, claimed as 
secondary to depression.

10.  Evaluation of hypertension, currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1994 to 
August 1997.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in February 2005, January 2007, and 
June 2009, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that although the Veteran requested a BVA hearing 
in his February 2007 substantive appeal (VA Form 9), he 
specifically withdrew his request in an October 2009 letter, 
signed by his representative.  There are no other outstanding 
hearing requests of record.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, sleep impairment, chronic pain and fatigue, 
decreased appetite, weight loss, joint pain, and headaches, and 
evaluation of hypertension are addressed in the REMAND portion of 
the decision below and are therein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The issue of recassification of the evaluation for hypertension 
has been raised by the record in light of the determination 
regarding the polycystic disease.  


FINDINGS OF FACT

1.  The Veteran's polycystic renal disease is manifested by 
multiple simple cysts with only trace protein, but is otherwise 
asymptomatic.

2.  The Veteran does not have a disability manifested by mid 
systolic to early systolic click.  

3.  The Veteran does not have qualifying Persian Gulf service. 

4.  There is no injury or disease in service that may be related 
to the Veteran's current complaint of diffuse joint pain.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
polycystic renal disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7533 (2010).

2.  A disability manifested by mid systolic to early systolic 
click was not incurred in or aggravated by service; incurrence or 
aggravation of cardiovascular renal disease is not presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.  The Veteran is not a Persian Gulf Veteran.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317(d)(1) (2010).

4.  A disability manifested by diffuse joint pain was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claim for a higher initial rating for 
polycystic renal disease arises from the Veteran's disagreement 
with the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

Regarding the claims for service connection, under the VCAA, VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2004 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a March 2006 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in subsequent supplemental statements of the case.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all available service personnel record, and all of the 
identified post-service private and VA treatment records.  In 
addition, the Veteran was afforded a VA examination as to his 
polycystic renal disease.  This examination was adequate because 
it was performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

The Veteran has not been provided with a VA examination as to the 
etiology of his claimed disability manifested by mid systolic to 
early systolic click, and diffuse joint pain.  Under the VCAA, VA 
must provide an examination when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a disability) 
that may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service, and the threshold 
for finding that the disability (or symptoms of a disability) may 
be associated with service is low.  McLendon, 20 Vet. App. at 83; 
Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, no examination was required regarding mid systolic to early 
systolic click because the initially reported mid systolic to 
early systolic click is a clinical finding that was thoroughly 
investigated in service, with normal results, and with no 
resulting diagnosis.  After service, there is no cardiovascular 
diagnosis other than the already service-connected hypertension.  
Accordingly, there is no injury or disease in service that may be 
related to a current disability manifested by mid systolic to 
early systolic click.  The evidence on file is adequate.

Regarding joint pain, as the Board has determined that there is 
no injury or disease in service that may be related to the 
Veteran's current complaint of diffuse joint pain, an examination 
is not necessary.  

The RO has certified that the Veteran's complete service 
personnel records are not available.  In such cases, the Board 
has a heightened duty to explain its findings and conclusions.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
the legal standard for proving a claim for service connection is 
not lowered in such a case, but rather, the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the Veteran is increased.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

II.  Analysis

Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In the January 2007 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
polycystic renal disease, pursuant to Diagnostic Code 7533, 
effective July 17, 2004.   

Under Diagnostic Code 7533, cystic diseases of the kidneys 
(polycystic disease, uremic medullary cystic disease, medullary 
sponge kidney, and similar conditions) are to be rated in 
accordance with renal dysfunction.  

Under 38 C.F.R. § 4.115a, renal dysfunction is assigned a 
zero percent rating with presence of albumin and casts with 
history of acute nephritis; or, hypertension non-
compensable under diagnostic code 7101.  

A 30 percent rating is assignable with presence of albumin 
constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  

A 60 percent rating is assignable with presence of constant 
albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101.  

An 80 percent rating is assignable with presence of 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  

A 100 percent rating is assignable when requiring regular 
dialysis, or precluding more than sedentary activity from 
one of the following: persistent edema and albuminuria; or, 
BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7533.  

Thus the current evaluation contemplates albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101.  In order to warrant a higher 
evaluation, there must be albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  

As the rating criteria are stated in the disjunctive (or), only 
one of the disjunctive requirements must be met in order for the 
increased rating to be assigned.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The report of VA examination in March 2008 reveals that there is 
no acute nephritis.  Urinalysis results were interpreted by a 
later examiner (March 2009) as showing no protein (albumin).  
Urinary blood was negative.  There were no hyaline casts or 
granular casts noted.  The March 2008 examiner stated that the 
Veteran was asymptomatic from this condition, and that symptoms 
and findings noted on the examination (such as neurogenic 
bladder) are due to an accident causing paraplegia.

The report of VA examination in March 2009 reveals only trace 
protein on urinalysis.  Urinary blood was negative.  There were 
no hyaline casts or granular casts noted.  The examiner concluded 
that "There is [no] apparent progression in his polycystic 
kidney disease and it is asymptomatic."  The word "no" is 
deemed to have been unintentionally omitted based on the context 
of the statement, and the examiner's conclusion that the 
condition was asymptomatic.  

The Board notes that the Veteran is separately evaluated at 10 
percent for hypertension.  This is one of the disjunctive 
requirements for a 30 percent rating.  However, separate ratings 
are not to be assigned for disability from disease of the heart 
and any form of nephritis, on account of the close 
interrelationships of cardiovascular disabilities.  This is true 
unless chronic renal disease has progressed to the point where 
regular dialysis is required.  See 38 C.F.R. §§ 4.115.  

In this case, service connection was granted for hypertension in 
June 2009 on the basis that it was shown on the service 
separation examination, and that it was found to be related to 
polycystic kidney disease.  The Board accepts the determination 
of the RO that the Veteran's blood pressure readings support a 10 
percent disability rating.  Thus, one of the disjunctive 
requirements for a 30 percent rating under Diagnostic Code 7533 
is met, and a 30 percent rating is in order.  

While separate ratings for hypertension under 38 C.F.R. § 4.115 
and 38 C.F.R. § 4.104 may not be assigned, a reclassification of 
the disability rating assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (as a separate ratable disability) is a 
matter that must first be addressed by the RO.  As noted in the 
Introduction, that issue is being referred to the RO for 
appropriate action.  

While the criteria for a 30 percent rating are met, the Board 
finds that a higher rating is not warranted.  As the Veteran's 
polycystic renal disease is otherwise asymptomatic, the only way 
to support a higher schedular rating is on the basis of 
associated hypertension.  However, based on the Veteran's blood 
pressure reading of 150/99, taken with medication in October 
2008, the criteria for a 40 percent rating under diagnostic code 
7101 are not met, as the Veteran does not have diastolic pressure 
that is predominantly 120 or more as confirmed by readings taken 
two or more times on at least three different days.  As there are 
no readings of the specified degree, it cannot be concluded that 
the Veteran's disability picture more nearly approximates the 
criteria for a higher rating.  See 38 C.F.R. § 4.7.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  

Here, as discussed above, the disability has not significantly 
changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria allow for higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  



Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend that he engaged in combat with the 
enemy, or that his claimed disability is related to combat.  As 
such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) 
(West 2002), 38 C.F.R. § 3.304(d) (2010).

Service treatment records reveal no complaint of heart symptoms 
during service.  A June 1996 electrocardiogram reveals a normal 
sinus rhythm with occasional premature supraventricular 
complexes, but an otherwise normal ECG.  A November 1996 medical 
board evaluation shows that the Veteran denied chest pain.  
Cardiac evaluation revealed a midsystolic click.  In response, an 
echo cardiogram was ordered to investigate possible mitral valve 
prolapse.  The January 1997 echo cardiogram report showed a 
normal study with normal left ventricle systolic function and no 
evidence of mitral valve prolapse or mitral regurgitation.  A 
physical evaluation board examination in January 1997, as well as 
a separation examination in July 1997, revealed normal clinical 
findings for the heart and chest.  The Veteran signed statements 
of medical history at both examinations, indicating no history of 
pain or pressure in the chest, heart trouble, or palpitation or 
pounding heart.  

The Veteran filed his claim in July 2004, some seven years after 
separation.  In that time, although there are voluminous clinical 
records showing primarily treatment for polycystic renal disease, 
and nonservice-connected disabilities, they show no treatment for 
a mid systolic to early systolic click or any cardiovascular 
disability other than the service-connected hypertension.  

Thus, the evidence pertinent to service clearly demonstrates that 
initial findings of midsystolic click were investigated and 
determined not to represent cardiac disability.  Findings at 
separation were normal, and there has been no post-service 
treatment for cardiac problems other than service-connected 
hypertension.  

The Veteran appears to believe that he has a cardiac disability 
that is related to the isolated clinical finding in service.  The 
Veteran can attest to factual matters of which he has first-hand 
knowledge, such as experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 


a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

However, here, diagnosis of a cardiac disability is not a simple 
matter capable of lay observation.  The Veteran's opinion that he 
has a current cardiac disability, and that it is related to 
findings in service, is not competent evidence.  He is competent 
to relate an in-service diagnosis.  However, in so doing, he has 
gone no further than describing the isolated clinical finding 
discussed above.  He has not addressed the subsequent in-service 
determination that his heart was in fact normal.  The Board 
assigns greater probative weight to the clinical evidence, which 
provides a full context for the noted clinical finding, than to 
the Veteran's unexplained and unsupported assertions.  

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 104 F. 
3d 1328 (1997).

As established by the Court, the definition of disability 
comports with the everyday understanding of disability, which is 
defined as an "inability to pursue an occupation because of 
physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).

Hence, where, as here, the evidence does not support a finding of 
current disability upon which to predicate a grant of service 
connection, there can be no valid claim for that benefit.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding joint pain, the Veteran appears to relate this to 
service in the Persian Gulf.  However, the RO took extensive 
measures to verify such service, and was unable to obtain any 
documentation to substantiate the claim.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(d)(1).

The Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(d)(2).  

The Board acknowledges that the Veteran received the Southwest 
Asia Service Medal, as shown on his DD-214; however, there is no 
reference to any dates of service in the applicable area.  
Receipt of Southwest Asia Service Medal does not mean that a 
veteran is a Persian Gulf veteran as defined by 38 C.F.R. § 
3.317(d)(1).  Indeed, Department of Defense regulations hold that 
the medal is awarded to any individual who served in support of 
Operation DESERT SHIELD or DESERT STORM in one or more of the 
following areas from August 2, 1990 through November 30, 1995: 
the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that 
portion of the Arabian Sea that lies north of 100 N. latitude and 
west 680 E. longitude, as well as the total land areas of Iraq, 
Kuwait, Saudi Arabia, Oman, Bahrain, Qatar, and the United Arab 
Emirates.  Additionally, individuals serving in Israel, Egypt, 
Turkey, Syria, and Jordan (including the airspace and territorial 
waters) directly supporting combat operations from January 17, 
1991 through November 30, 1995 are also eligible for award of the 
medal.  Hence, receipt of this medal is not indicative of having 
served in the Southwest Asia theater of operations for purposes 
of 38 C.F.R. § 3.317.  

While the Veteran has asserted that he served in "the middle 
east" (January 2008 statement), that he served "overseas" 
(August 2007 statement, August 2007 notice of disagreement), and 
in the "Gulf" (July 2004 claim), in light of the specificity of 
location and time set forth in 38 C.F.R. § 3.317, the Veteran's 
vague statements regarding his service are not credible.  
Moreover, the Veteran was specifically notified in September 2006 
of the actions taken by the RO to verify his service, and of the 
type of evidence necessary to substantiate his service.  Despite 
this, he has provided nothing beyond vague assertions.  

Thus, the claim for service connection for joint pain pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is denied.  Stated 
differently, the Veteran's claim of entitlement to service 
connection for these disabilities cannot be granted on a 
presumptive basis, as the evidence demonstrates no qualifying 
service.  Therefore, the Board will adjudicate these claims on a 
direct service connection basis.  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992). 

Service treatment records reveal no treatment for joint pain.  
The report of examination for Physical Evaluation Board in 
January 1997, and the report of examination for separation in 
July 1997 reveal normal findings for the lower and upper 
extremities.  The Veteran signed statements of medical history at 
both examinations, indicating no history of swollen or painful 
joints.  The Veteran has asserted that he incurred joint pain as 
a result of exposure to "sand" in the Persian Gulf.  As 
discussed above, such exposure is not conceded, and his 
statements regarding such exposure are not credible.  

The Veteran filed his claim in July 2004, some seven years after 
separation.  In that time, although there are voluminous clinical 
records showing primarily treatment for polycystic renal disease, 
and nonservice-connected disabilities, they show no treatment for 
a disability manifested by diffuse joint pain.  Moreover, there 
is no clinical evidence that purports to relate any current 
complaint of joint pain to service.  

While the Veteran believes that he has a disability manifested by 
joint pain that is related to service, his opinion is based in 
part on an account of his service that is not credible.  In 
addition, the current statements conflict with statements he made 
at separation, where he reported no history of swollen or painful 
joints.  

In weighing the conflicting statements provided by the Veteran at 
various times, the point in time in which the statement was made 
is important because a recounting of an event which is closer to 
the time that event occurred is naturally less likely to be 
diluted by the shortcomings of human memory.  Thus, the 
contemporaneousness of the statement of medical history at 
discharge is significant.  Furthermore, because the Veteran was 
then seeking only medical treatment, it seems likely that he 
would report events carefully and accurately.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  In contrast, when the 
Veteran thereafter presented his account, he was seeking VA 
benefits rather than medical treatment.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her own 
case, but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

There is no question that the Veteran is competent to relate 
events as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the events of service.  Rather, 
it is his credibility which the Board finds is lacking.  Simply 
put, the report of medical history at separation from service is 
more convincing and credible than the Veteran's later statements 
made in support of a claim for monetary benefits.  

As the Board finds that a preponderance of the evidence is 
against an injury or disease in service that may have resulted in 
diffuse joint pain, service connection is not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is 


against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 30 percent initial disability rating for polycystic renal 
disease is granted, subject to controlling regulations applicable 
to the payment of monetary benefits.

Service connection for a disability manifested by mid systolic to 
early systolic click is denied.

Service connection for a disability manifested by diffuse joint 
pain is denied


REMAND

Regarding the issue of the evaluation of hypertension, currently 
rated at 10 percent, the Board notes that the initial 10 percent 
rating was assigned in a June 2009 rating decision.  In a hand-
written letter received in July 2009, the Veteran stated that he 
disagreed with "the SSOC."  The most recent supplemental 
statement of the case was also sent in June 2009, and included 
the issue, enumerated as "2," and styled as "Service 
connection for hypertension, is granted as 10 percent disabling, 
effective from 7/17/2004."  In his letter, the Veteran also 
stated "I disagree with issues 1[-]10."  He further stated that 
his blood pressure stays "stroke high" unless medicated.  The 
Board interprets the Veteran's statement as a disagreement with 
the initial 10 percent rating for hypertension.  To date, a 
statement of the case has not been issued.  (We fully note that 
the AOJ may reclassify the disability in light of the polycystic 
issue.)

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement is 
filed, but a statement of the case has not been issued, the Board 
must remand the claim to the agency of original jurisdiction 
(AOJ) to direct that a statement of the case be issued.  

Regarding the claimed psychiatric disability, the Veteran was 
treated in service in March 1997 for an adjustment reaction.  The 
Veteran is currently diagnosed with major depressive disorder and 
PTSD.  An opinion has not been obtained as to whether the major 
depressive order is related to the adjustment reaction in 
service.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In addition, the diagnosis of PTSD has been related to the 
Veteran's asserted sexual assault in service.  However, his 
stressor has not been verified.  The Veteran reported on his VA 
Form 9 that his PTSD is from physical and sexual abuse he 
received from LCpl Thomas and LCpl "white lightning."  He 
stated that LCpl white lightning beat him for six hours one night 
in late 1994 for having a girl in his room.  He also reported 
that LCpl Thomas sexually abused him four times.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1MR which address PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 Vet. 
App. 393, 398-99 (1998).  Moreover, the Court held that the 
special consideration in such cases includes interpretation by a 
clinician of behavior changes and evidence pertaining thereto.

Thus, a review of the record indicates that an opinion regarding 
a relationship between a current acquired psychiatric disorder 
and the Veteran's service is warranted.  In addition, an opinion 
regarding whether the Veteran's adjustment reaction in service 
supports the occurrence of the Veteran's claimed stressor is also 
warranted. 

The Board acknowledges that the RO attempted to schedule a 
psychiatric evaluation in December 2006, but the Veteran failed 
to report for the examination.  However, the Veteran has 
subsequently stated that he was unable to report due to medical 
issues, and he requested that the examinations be rescheduled.  

The Board notes that, during the course of the current claims, 
the Veteran was rendered a paraplegic as a result of a fall, and 
had his right leg amputated below the knee as a result of a 
gunshot wound to the leg.  He has also undergone psychiatric 
treatment throughout the course of these claims.  His assertion 
that medical issues prevented his attending the scheduled VA 
examinations is credible, and the Board finds that good cause is 
shown.  

As the claims seeking service connection for sleep impairment, 
chronic pain and fatigue, decreased appetite, weight loss, and 
headaches are based at least in part on a secondary relationship 
to the claimed acquired psychiatric disorder, adjudication of 
those claims must be deferred pending the development of that 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case pertaining 
to the issue of evaluation of hypertension.

2.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder, and to 
attempt to validate the Veteran's claimed 
stressor of in-service sexual assault.  The 
claims folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should determine all applicable 
psychiatric diagnoses, and should 
specifically determine whether a diagnosis of 
PTSD is warranted, in accordance with DSM-IV 
criteria.  If PTSD is diagnosed, the examiner 
should determine whether the service records 
demonstrate any behavior changes which, in 
the examiner's opinion, substantiate the 
occurrence of the Veteran's reported 
stressor, and whether there is a probability 
of at least 50 percent that the diagnosis of 
PTSD is related to such stressor.  For any 
diagnoses other than PTSD, the examiner 
should determine whether there is a 
probability of at least 50 percent that such 
diagnosis is related to service.  

3.  If any benefit sought on appeal is not 
granted, he and his representative should be 
provided a supplemental statement of the 
case.  The case should then be returned to 
the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


